Pee Curiam,
. There is no dispute as to the controlling facts in this case. They are clearly stated in the opinion of the learned judge of the common pleas, discharging the rule to show cause why judgment non obstante veredicto should not be entered for defendant on the questions of law, subject to which the verdict was taken. In disposing of those questions he rightly held: (1) That the charge or lien created by the deed of John S. Blank and Charlotte, his wife, (present plaintiff) to George Ford, Esquire, May 22, 1845, was not divested by the sheriff’s sale in August, 1862; (2) that the interest of Mrs. Blank in the charge thus created was not divested by her subsequent divorce from her husband in February, 1873; and (3) that the lien of the charge, to the full amount thereof, extended to every part of the land conveyed, and, upon a division of the land, the lien could not be apportioned without the consent of the parties for whose benefit it was created; and hence the plaintiff has a right to collect the whole of the interest due her, as found bj the verdict, from the present owner of the land.
*619These conclusions are amply vindicated in the opinion referred to, and therefore warranted the entry of judgment on the verdict for the amount found by the jury. Further comment is unnecessary. Neither of the specifications of error is sustained. The judgment is affirmed on the opinion of the court below.